Title: To Benjamin Franklin from Thomas-Antoine de Mauduit, Chevalier du Plessis, [c. 11 January? 1777]
From: du Plessis, Thomas-Antoine Mauduit, chevalier
To: Franklin, Benjamin


[c. January 11?, 1777]
De Mauduit Chevalier du plessis, Lieutenant au corps royal d’artillerie, agé de 22 ans, né au plessis près Lorient en bretagne brûle d’envie de passer chez les insurgens, il demande le même traitement qu’on a dejà fait aux officiers de son grade qui y sont passé.
Depuis près de 8 ans il sert, au corps royal, s’est beaucoup appliqué a son métier, et se flate que ses generaux sont satisfaits de son zele.
Il jouit d’une excellente santé, et est habitué a toutes sortes de fatigues ayant déjà voyagé pendant 20 mois en europe, asie et afrique. Le jeune homme a si bonne volonté de bien faire, qu’il desireroit voir doubler son existence, pour les perdre au service d’une nation à qui il jure le plus entier devouement; le chevalier de Mauduit voudroit pouvoir exprimer dignement tout ce qu’il pense, mais il a le coeur si plein que lui seul a fait les frais de ce qu’il écrit dans ce moment-ci. Il éprouve combien l’esprit est muet quand le coeur parle.
 
Addressed in another hand: A Mr le docteur franclin / de boston / a l’hôtel d’hambourg rue jacob / fauxbourg st germain
Notation: Memoire sur le Sieur Mauduit
